Exhibit 10.3 LEASE BY AND BETWEEN ACQUIPORT DFWIP, INC., A DELAWARE CORPORATION, AS LANDLORD AND PRECISE MACHINE PARTNERS, L.L.P., A TEXAS LIMITED LIABILITY PARTNERSHIP, AS TENANT MULTI-TENANT INDUSTRIAL NET LEASE REFERENCE PAGES BUILDING: Trinity Boulevard LANDLORD: Acquiport DFWIP, Inc., a Delaware corporation LANDLORD’S ADDRESS: c/o RREEF Management Company, 1406 Halsey Way, Suite 110, Carrollton, TX 75007 WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT: Acquiport DFWIP, Inc., 75 Remittance Drive, Suite 1125, Chicago, IL 60675-1125 LEASE REFERENCE DATE: May 19, 2008 TENANT: Precise Machine Partners, L.L.P., a Texas limited liability partnership TENANT’S NOTICE ADDRESS: (a) As of beginning of Term: 14813 Trinity Boulevard, Fort Worth, TX 76155 (b) Prior to beginning of Term (if different): 2215 River Hill Road, Irving, TX 75061 PREMISES ADDRESS: 14813 Trinity Boulevard, Fort Worth, TX 76155 PREMISES RENTABLE AREA: Approximately 21,032 sq. ft. (for outline of Premises see Exhibit A) USE: General office and the storage, distribution, fabrication, machining, finishing, and assembly of aircraft components (some of which may be sold for non-aircraft use) SCHEDULED COMMENCEMENT DATE: July 1, 2008 TERM OF LEASE: Approximately five (5) years, two (2) months and zero (0) days beginning on the Commencement Date and ending on the Termination Date. The period from the Commencement Date to the last day of the same month is the “Commencement Month.” TERMINATION DATE: The last day of the sixty-second (62nd) full calendar month after (if the Commencement Month is not a full calendar month), or from and including (if the Commencement Month is a full calendar month), the Commencement Month ANNUAL RENT and MONTHLY INSTALLMENT OF RENT (Article 3): Period Rentable Square Footage Annual Rent Per Square Foot Annual Rent Monthly Installment of Rent from through 7/1/08 8/31/08 21,032 $-0- $-0- $-0- 9/1/08 8/31/11 21,032 $4.50 $94,644.00 $7,887.00 9/1/11 8/31/13 21,032 $4.80 $100,953.60 $8,412.80 INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4): $2,681.58 TENANT'S PROPORTIONATE SHARE: 23.2% SECURITY DEPOSIT: None ASSIGNMENT/SUBLETTING FEE: $1,000.00 REAL ESTATE BROKER DUE COMMISSION: CB Richard Ellis and RREEF Management Company TENANT'S SIC CODE: 3728 AMORTIZATION RATE: Ten Percent (10%) per annum The Reference Pages information is incorporated into and made a part of the Lease.
